 

EXHIBIT 10.31

 

CONFIDENTIAL TREATMENT REQUESTED. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 



 

 

COLLABORATION AGREEMENT

 

This Collaboration Agreement (the “Agreement”) is made effective as of January
22, 2019 (the “Effective Date”), by and between Adimab, LLC, a Delaware limited
liability company having an address at 7 Lucent Drive, Lebanon, NH 03766
(“Adimab”), and Checkpoint Therapeutics, Inc., having an address at 2 Gansevoort
Street, 9th Floor, New York, NY 10014 (“Checkpoint”).

 

Background

 

Whereas, Adimab is a leader in yeast-based, fully human antibody discovery and
optimization using its proprietary core technology platform;

 

Whereas, Checkpoint is a biotechnology company in the business of, among other
things, developing and commercializing therapeutic products;

 

Whereas, Adimab and Fortress collaborated on multiple Research Programs,
including the PD-L1 Research Program (as defined below), and Fortress
relinquished rights to the PD-L1 Antibodies (as defined below) such that Adimab
and Checkpoint may enter into this Agreement;

 

Whereas, Checkpoint, by virtue of a previous option exercise, has a license to
develop, manufacture and commercialize the PD-L1 Antibodies in accordance with
the terms hereof; and

 

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants set forth below, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, Adimab and Checkpoint hereby agree as
follows:

 

article 1

 

DEFINITIONS.

 

The following initially capitalized terms have the following meanings (and
derivative forms of them shall be interpreted accordingly):

 

1.1          “AAA” has the meaning set forth in Section 10.2(c)(i)
(Arbitration).

 

1.2          “Adimab” has the meaning set forth in the recitals.

 

1.3          “Adimab Indemnitees” has the meaning set forth in Section 8.2
(Indemnification by Checkpoint).

 

1.4          “Adimab Materials” means any tangible biological or chemical
materials (including all vectors, antibodies and other Know-How in the form of
tangible biological or chemical materials) used or created by Adimab under a
Research Program, including quantities of Program Antibodies (and DNA encoding
these Program Antibodies), but excluding from and after the time of Option
exercise for the relevant Target any quantities of Optioned Antibodies (and DNA
encoding these Optioned Antibodies) provided to Checkpoint for such Target.

 

 

 

 

1.5          “Adimab Platform Patents” means all Patents Adimab Controls during
the term of this Agreement that claim or Cover Adimab Platform Technology. (For
clarity, Adimab Platform Patents exclude Program Antibody Patents.)

 

1.6          “Adimab Platform Technology” means (a) the discovery and
optimization of antibodies via methods that include the use of synthetic DNA
antibody libraries and engineered strains of yeast, (b) all methods, materials
and other Know-How used in the foregoing and (c) platforms embodying,
components, component steps and other portions of any of the foregoing in (a) or
(b). For clarity, Adimab Platform Technology excludes Program Antibodies, but
includes technology used in the discovery and optimization of any Program
Antibody, in each case not based on the specific composition of such Program
Antibody (or product containing a Program Antibody), but based instead on the
manner in which such Program Antibody was discovered or optimized under a
Research Program.

 

1.7          “Adimab Platform Technology Improvement” means all Know-How
developed or discovered through or as a result of a Research Program, and all
Program Inventions (and Patents claiming them) that constitute, Cover, claim or
are directed to Adimab Platform Technology, including any and all improvements,
enhancements, modifications, substitutions, alternatives or alterations to
Adimab Platform Technology.

 

1.8          “Adimab Program Inventions” means all Program Inventions made
solely by employees of, or others obligated to assign Program Inventions to,
Adimab.

 

1.9          “Affiliate” means an entity that, directly or indirectly, through
one or more intermediaries, controls, is controlled by or is under common
control with a Party. For this purpose, “control” means the ownership of fifty
percent (50%) or more of the voting securities entitled to elect the directors
or management of the entity, or the actual power to elect or direct the
management of the entity.

 

1.10        “Agreement” has the meaning set forth in the recitals.

 

1.11        “Back-Up Candidate” means a Product that (a) is directed to the same
Target (or, with respect to a multispecific antibody, the same set of Targets)
as another Product (the “Lead Product”), and (b) has been selected by Checkpoint
as a back-up to the Lead Product for development and commercialization.

 

1.12        “Checkpoint Indemnitees” has the meaning set forth in Section 8.1
(Indemnification by Adimab).

 

1.13        “Checkpoint Materials” means (a) any tangible biological or chemical
materials (including antigen samples and other Know-How in the form of tangible
biological or chemical materials) provided by Checkpoint to Adimab under a
Research Program (other than commercial material purchased by Checkpoint and
delivered to Adimab), and (b) from and after the time of the Option exercise for
a Target, the quantities of Optioned Antibody to such Target provided to
Checkpoint by Adimab under this Agreement.

 

1.14        “Checkpoint Program Inventions” means all Program Inventions made
solely by employees of, or others obligated to assign Program Inventions to,
Checkpoint.

 

 2 

 

 

1.15        “Commercially Reasonable Efforts” means the level of efforts
required to carry out a task in a diligent and sustained manner without undue
interruption, pause or delay; which level is at least commensurate with the
level of efforts that a similarly situated biopharmaceutical company would
devote to a product of similar potential and having similar commercial and
scientific advantages and disadvantages resulting from the company’s own
research efforts (i.e., explicitly ignoring the royalty, milestone and other
payments due Adimab under this Agreement), taking into account safety and
efficacy; the competitiveness of alternative products; the proprietary position
of the product; pricing and reimbursement; and all other relevant commercial
factors.

 

1.16       “Confidential Information” has the meaning set forth in Section
6.1(a) (General Confidentiality Obligations).

 

1.17       “Combination Product” means a Product (a) containing a Licensed
Product together with one or more other active ingredients (excluding
antibody-drug conjugates, CAR-T products and bispecifics), or (b) marketed with
one or more products, devices, pieces of equipment or components, but sold for
an integrated price (e.g., with the purchase of one product the customer gets a
coupon for the full price of the other) or for a single price.  

 

1.18       “Control” means, with respect to any Know-How or Patent, possession
by a Party, whether by ownership or license (other than pursuant to this
Agreement) of the ability to grant a license or sublicense as provided for in
this Agreement without violating the terms of any written agreement with any
Third Party.

 

1.19       “Cover” means, with respect to a particular item and a particular
Patent, that such Patent claims or covers, in any of the countries of
manufacture, use, and/or sale, (a) the composition of such item, or of any
product containing such item or that is made using such item by virtue of such
product containing or being made using such item; and (b) a method of making or
using any of the things referred to in (a).

 

1.20       “Dispute” has the meaning set forth in Section 10.2(a) (Initial
Dispute Resolution).

 

1.21       “Effective Date” has the meaning set forth in the recitals.

 

1.22       “Evaluation Term” means, with respect to each Research Program, the
time period beginning at the end of the Research Term for such Research Program
and ending twenty four (24) months thereafter.

 

1.23       “Excluded Technology” means technology (and the Patents that Cover
such technology) related to:

 

(a)          product formulation;

 

(b)          manufacturing or production;

 

(c)          the sequence of, or any modification to, a Program Antibody
(including Patents relating to pegylation or other chemical modification) or
sequences of antibodies against a Target;

 

(d)          technology used in activities performed by or on behalf of
Checkpoint or its Licensees, including assays, in vivo testing, and
modifications to Program Antibodies;

 

 3 

 

 

(e)          any Target (including any antigen representation thereof), or any
mechanism of action via interaction with a Target, or antibodies based on their
interaction with a Target, or their having been tested for their activity
against a Target in a biological assay;

 

(f)           the use of Checkpoint Materials;

 

(g)          if other than an IgG, the construct of any Product; and

 

(h)          technology related to anything other than the manner in which
Adimab discovered the antibody, the Adimab Platform, or its operation generally.

 

1.24       “Field” means any and all uses and purposes, including, without
limitation, diagnostic, prophylactic, and therapeutic uses, in humans and
animals.

 

1.25       “First Commercial Sale” means, with respect to a Product in any
country, the first sale, transfer or disposition for value or for end use or
consumption of such Product in such country after Marketing Approval for such
Product has been received in such country.

 

1.26       “Force Majeure” means conditions beyond a Party’s reasonable control
or ability to plan for, including acts of God, war, terrorism, civil commotion,
labor strike or lock-out; epidemic; failure or default of public utilities or
common carriers; and destruction of facilities or materials by fire, earthquake,
storm or like catastrophe; provided, however, the payment of invoices due and
owing under this Agreement shall not be excused by reason of a Force Majeure
affecting the payor.

 

1.27       “Fortress” means Fortress Biotech, Inc., 2 Gansevoort, 9th Floor, New
York, NY 10014.

 

1.28       “FTE” means the equivalent of a full-time employee’s working days
over a twelve (12) month period (taking account of normal vacations, sick days
and holidays not being considered working days), which equates to a total of one
thousand eight hundred (1,800) hours per twelve (12) month period of work
performed by a fully qualified Adimab employee or consultant in a Research
Program. To provide an FTE over a given time period that is less than a year
means to provide the proportionate share (corresponding to the proportion that
such time period bears to a full year) during such time period of a full year’s
FTE. In no event shall the work over the course of a year of one individual
person account for more than one (1) FTE year.

 

1.29       “FTE Rate” means * dollars ($*) per FTE.

 

1.30       “Indemnify” has the meaning set forth in Section 8.1 (Indemnification
by Adimab).

 

1.31       “Joint Inventions” means any and all Program Inventions made jointly
by employees of, or others obligated to assign Program Inventions to, each of
Adimab and Checkpoint.

 



 



*Confidential material redacted and filed separately with the Commission.

 

 4 

 

 

1.32       “Joint Serendipitous Inventions” means all Joint Inventions other
than those claimed by Program Antibody Patents or constituting Adimab Platform
Technology Improvements.

 

1.33       “Know-How” means all technical information and know-how, including
(i) inventions, discoveries, trade secrets, data, specifications, instructions,
processes, formulae, materials (including cell lines, vectors, plasmids, nucleic
acids and the like), methods, protocols, expertise and any other technology,
including the applicability of any of the foregoing to formulations,
compositions or products or to their manufacture, development, registration, use
or marketing or to methods of assaying or testing them or processes for their
manufacture, formulations containing them or compositions incorporating or
comprising them, and (ii) all data, instructions, processes, formula,
strategies, and expertise, whether biological, chemical, pharmacological,
biochemical, toxicological, pharmaceutical, physical, analytical, or otherwise
and whether related to safety, quality control, manufacturing or other
disciplines.

 

1.34       “Lead Product” has the meaning set forth in Section 1.11 (Back-Up
Candidate).

 

1.35       “License Agreements” has the meaning set forth in Section 9.6
(Additional Effects of Termination).

 

1.36       “Licensee” means a Third Party to whom Checkpoint has granted,
directly or indirectly, rights to research, develop, manufacture, and/or
commercialize Program-Benefited Antibodies; provided, however, that Licensees
shall exclude fee-for-service contract research organizations or contract
manufacturing organizations acting in such capacity. For clarity, licensees of
the rights assigned to Checkpoint by Adimab and sublicensees of the license
granted by Adimab to Checkpoint pursuant to Section 3.2 (Commercial Rights)
shall be Licensees.

 

1.37       “Losses” has the meaning set forth in Section 8.1 (Indemnification by
Adimab).

 

1.38       “Marketing Approval” each means, with in any given country, approval
to market a Product legally as a drug or biologic, including approval of a
Biologic License Application (as defined in the U.S. Federal Food, Drug and
Cosmetics Act and the regulations promulgated thereunder (21 C.F.R. §§ 600-680)
in the United States, or approval of a comparable filing in the United States or
any other jurisdiction. Pricing approval need not be obtained in order for
Marketing Approval to be achieved.

 

1.39       “Milestone Event” has the meaning set forth in Section 4.4 (Milestone
Events).

 

1.40       “Milestone Payment” has the meaning set forth in Section 4.4
(Milestone Events).

 

1.41       “Net Sales” means the gross amounts invoiced for a Product by
Checkpoint, its Affiliates and Licensees for sales or other commercial
disposition of such Product to a Third Party purchaser, less the following:

 

(a)           trade and quantity discounts (other than early pay cash discounts)
actually allowed with respect to such sales which effectively reduce the selling
price and are appropriately deducted from sales under appropriate accounting
principles, consistently applied;

 

(b)          discounts, returns, rebates, chargebacks and other allowances
actually allowed with respect to such sales;

 

 5 

 

 

(c)           retroactive price reductions that are actually allowed or granted;

 

(d)          deductions to the gross invoice price of Product imposed by
regulatory authorities or other governmental entities;

 

(e)          Shipping, handling, freight, postage, insurance and transportation
charges.

 

(f)           any tax imposed on the production, sale, delivery or use of the
Product, including, without limitation, sales, use, excise or value added taxes,
or the annual fee imposed on the pharmaceutical manufacturers by the U.S.
government; and

 

(g)          a fixed amount equal to one and one-half percent (1.5%) of the
amount invoiced to cover bad debt, early payment cash discounts, transportation
and insurance

 

Products are considered “sold” when billed, invoiced or payment is received,
whichever comes first.

 

Notwithstanding the foregoing, Net Sales shall not include, and shall be deemed
zero with respect to Products provided by or on behalf of Checkpoint, an
Affiliate or a Licensee to Checkpoint, an Affiliate or a Licensee for purposes
of resale, provided such resale is included in Net Sales.

 

If any Optioned Antibody is sold as part of a Combination Product, the Net Sales
for such Optioned Antibody shall be determined on a country-by-country basis as
follows: the Net Sales of the Combination Product (prior to application of the
following adjustment) shall be multiplied by the fraction A/(A+B), where A is
the net selling price in such country of the Product with only the Optioned
Antibody (i.e., without the additional active ingredient in the Combination
Product) if sold separately for the same dosage (or form) as contained in the
Combination Product, and B is the net selling price in such country of any other
active ingredients in the combination if sold separately for the same dosage (or
form) as contained in the Combination Product.  All net selling prices of the
elements of such end-user product shall be calculated as the average net selling
price of the said elements during the applicable accounting period for which the
Net Sales are being calculated.  In the event that, in any country, no separate
sale of either such above-designated Product (containing only such Optioned
Antibody and no other active ingredients) or any one or more of the active
ingredients included in such Combination Product are made during the accounting
period in which the sale was made or if the net selling price for an active
ingredient cannot be determined for an accounting period, Net Sales for purposes
of determining payments under this Agreement shall be calculated by multiplying
the sales price of the Combination Product by the fraction C/(C+D) where C is
the standard fully-absorbed manufacturing cost of the Optioned Antibody portion
of the combination, and D is the standard fully-absorbed manufacturing cost of
the other active ingredients included in the Combination Product, as determined
by Checkpoint using its standard accounting procedures consistently applied. In
the event that the standard fully-absorbed manufacturing cost of the Optioned
Antibody and/or the other active ingredients included in such Combination
Product cannot be determined, Net Sales allocable to the Combination Product in
each such country shall be determined by mutual agreement (such agreement to not
be unreasonably withheld) reached in good faith by the Parties prior to the end
of the accounting period in question based on an equitable method of determining
the same that takes into account, on a country-by-country basis, all relevant
factors (including variations in potency, the relative contribution of each
active ingredient in the combination and relative value to the end user of each
active ingredient).

 

 6 

 

 

1.42       “Optimized Antibody” means an antibody resulting from the
optimization, pursuant to a Research Plan, by Adimab of Checkpoint Antibody. For
the avoidance of doubt, any activities conducted by Adimab under a Research Plan
using an antibody provided by Checkpoint shall be deemed “optimization.”
Optimized Antibodies shall themselves be Program Antibodies. For clarity, the
PD-L1 Antibodies are Optimized Antibodies.

 

1.43       “Optimized Product” means any Product that contains one or more
Optimized Antibodies and does not contain Program Antibodies other than
Optimized Antibodies.

 

1.44       “Option” has the meaning set forth in Section 3.2(a) (Option).

 

1.45       “Option Fee” has the meaning set forth in Section 4.3 (Option Fee).

 

1.46       “Optioned Antibody” means any Program Antibody selected by Checkpoint
pursuant to Section 3.2(a) (Option), and any Program-Benefited Antibody
generated from such selected Program Antibody.

 

1.47       “Optioned Program Antibody Patents” means those Program Antibody
Patents that solely Cover Optioned Antibodies.

 

1.48       “Optioned Program Antibody Know-How” means Know-How included in
Program Inventions that relates solely to Optioned Antibodies.

 

1.49       “Original Fortress Agreement” means that certain Collaboration
Agreement between Fortress and Adimab dated June 29, 2015.

 

1.50       “Party” means Adimab or Checkpoint.

 

1.51       “Patent” means any patent application or patent anywhere in the
world, including all of the following categories of patents and patent
applications, and their foreign equivalents: provisional, utility, divisional,
continuation, continuation-in-part, and substitution applications; and utility,
re-issue, re-examination, renewal and extended patents, and patents of addition,
and any Supplementary Protection Certificates, restoration of patent terms and
other similar rights.

 

1.52       “PD-L1 Antibodies” means the Program Antibodies generated in the
PD-L1 Research Program.

 

1.53       “PD-L1 Research Program” means that Research Program designed to
generate Program Antibodies against the Target known as programmed death-ligand
1 (“PD-L1”).

 

1.54       “Phase I Trial” means a human clinical trial (whether a phase la or a
phase lb trial) in any country of the type described in 21 C.F.R. §312.21(a), or
an equivalent clinical study required by a Regulatory Authority outside of the
United States.

 

1.55       “Phase II Trial” means a human clinical trial conducted in any
country of the type described in 21 C.F.R. §312.21(b), or an equivalent clinical
study required by a Regulatory Authority outside of the United States.

 

1.56       “Phase III Trial” means a human clinical trial in any country of the
type described in 21 C.F.R. § 312.21(c), or an equivalent clinical study
required by a Regulatory Authority outside the United States. For purposes of
this Agreement, a human clinical trial that combines elements of a Phase II
Trial and a Phase III Trial (a Phase II/III trial) shall be deemed a Phase III
Trial.

 

 7 

 

 

1.57       “Product” means a pharmaceutical preparation in any form that
comprises or contains one or more Program-Benefited Antibodies (whether or not
such product is currently under evaluation for safety, efficacy, or other
factors).

 

1.58       “Program Antibody” means any PD-L1 Antibody. It is understood and
agreed that even if Adimab delivers nucleic acid sequences or amino acid
sequences to Checkpoint instead of protein samples, antibodies encoded by such
nucleic acid sequences or amino acid sequences are Program Antibodies, in
addition to antibodies samples of which are physically delivered to Checkpoint
under this Agreement.

 

1.59       “Program Antibody Know-How” means Know-How (a) included in Program
Inventions that relates to Optioned Antibodies, excluding Optioned Program
Antibody Know-How and (b) does not relate to Adimab Platform Technology or
Adimab Platform Technology Improvements.

 

1.60       “Program Antibody Patents” means Patents that (a) Cover a
Program-Benefited Antibody or any Product and (b) do not Cover Adimab Platform
Technology or Adimab Platform Technology Improvements.

 

1.61       “Program Assets” has the meaning set forth in Section 9.6 (Additional
Effects of Termination).

 

1.62       “Program-Benefited Antibody” means any Program Antibody and any
modified or derivative form of any such Program Antibody (including an scFv)
created by or on behalf of Checkpoint or its Licensees, including any fragment
thereof, pegylated version thereof (whether or not including amino acid changes)
and including chemically modified versions (including associated amino acid
substitutions) of a Program Antibody, and including an antibody designed or
derived using the sequence of any Program Antibody, nucleotide coding for it,
any cell line or cellular or bacterial expression system or vector expressing
any Program Antibody or incorporating the nucleotide coding for a Program
Antibody.

 

1.63       “Program Inventions” means any invention that is conceived and/or
first reduced to practice in the course of or as a result of the activities
conducted under this Agreement (including in exercise of a license under this
Agreement) or as a result of the use of Confidential Information exchanged
hereunder. For clarity, Program Inventions include all Know-How made, developed,
invented or discovered by employees, contractors or agents of either Party or of
both Parties pursuant to this Agreement.

 

1.64       “Program Patent” means any Patent Covering a Program Invention.

 

1.65       “Regulatory Assets” has the meaning set forth in Section 9.6
(Additional Effects of Termination).

 

1.66        “Regulatory Authority” means the FDA or any counterpart of the FDA
outside the United States, or other national, supra-national, regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity with authority over the distribution, importation,
exportation, manufacture, production, use, storage, transport, clinical testing
or sale of a pharmaceutical product (including a Product), which may include the
authority to grant the required reimbursement and pricing approvals for such
sale.

 

 8 

 

 

1.67       [Intentionally Omitted.]

 

1.68       “Research Plan” means the research plan to be agreed upon by the
Parties with respect to a Target in accordance with Section 2.1 (Research
Programs) hereof.

 

1.69       “Research Program” means each program of research conducted under
this Agreement in accordance with a Research Plan.

 

1.70       “Research Term” means the period beginning on the Effective Date and
ending, on a Research Program-by-Research Program basis, when Adimab delivers
final antibodies under a Research Plan; provided, however, that in the event
that Adimab is unable to deliver antibodies pursuant to a Research Plan within
one (1) year of commencing work on such Research Plan, then either Party may
terminate the Research Term with respect to such Research Program at such point.

 

1.71       “Royalty Payment” has the meaning set forth in Section 4.5(a)
(Royalty Payments).

 

1.72       “Royalty Term” means, on a Product-by-Product and country-by-country
basis, the term ending at the later to occur of (a) the expiration of the last
Valid Claim Covering the Product in the country in which such Product is
manufactured or sold, or (b) twelve (12) years after the First Commercial Sale
of such Product in such country.

 

1.73       “Senior Executive Discussions” has the meaning set forth in Section
10.2(a) (Initial Dispute Resolution).

 

1.74       “Sublicense Agreement” has the meaning set forth in Section 3.2
(Licenses).

 

1.75       “Tangible Assets” has the meaning set forth in Section 9.6
(Additional Effects of Termination).

 

1.76       “Target” means PD-L1.

 

1.77       “Third Party” means an entity other than a Party or a Party’s
Affiliates.

 

1.78       “Third Party Claims” has the meaning set forth in Section 8.1
(Indemnification by Adimab).

 

1.79       “Third Party Patent Licenses” means Patent licenses obtained by
Checkpoint after Checkpoint determines in good faith that one or more such
Patent licenses from Third Parties are reasonably required by Checkpoint because
such Patents Cover the way in which Program Antibodies were discovered or
optimized using Adimab Platform Technology under a Third Party Patent Covering
the Adimab Platform Technology, in order to avoid Third Party claims of patent
infringement relating to the discovery or optimization of a Optioned Antibody,
which claims are reasonably believed by Checkpoint to be reasonably likely not
to be dismissed at summary judgment and are reasonably likely to succeed
overall. For clarity, Third Party Patent Licenses explicitly excludes licenses
to any Excluded Technology.

 

 9 

 

 

1.80       “Transferred Assets” has the meaning set forth in Section 9.6
(Additional Effects of Termination).

 

1.81        “Valid Claim” means a claim of a Patent, which claim (i) is issued
and unexpired and has not been found to be unpatentable, invalid or
unenforceable by a court or other authority having jurisdiction, from which
decision no appeal is taken, will be taken or can be taken; or (ii) is pending
and has not been finally abandoned or finally rejected and has been pending for
no more than eight (8) years.

 

1.82       References in the body of this Agreement to “Sections” refer to the
sections of this Agreement. The terms “include,” “includes,” “including” and
derivative forms of them shall be deemed followed by the phrase “without
limitation” regardless of whether such phrase appears there (and with no
implication being drawn from its inconsistent inclusion or non-inclusion).

 

1.83       To avoid doubt, the term “antibody” as used everywhere else in this
Agreement includes both full-length antibodies, fragments thereof, and
chemically modified versions thereof (including pegylated versions and
regardless of whether containing amino acid substitutions), all of the foregoing
whether naturally occurring, artificially produced, raised in an artificial
system, or created through modification of an antibody produced in any of the
foregoing ways or otherwise, and whether represented by physical material,
nucleic acid sequences, or amino acid sequences.

 

article 2

 

RESEARCH PROGRAMS.

 

2.1         Research Programs.

 

(a)          Research Plans. As of the Effective Date, the Parties do not intend
to collaborate on additional Research Programs, provided that the Research
Program established under the Original Fortress Agreement with respect to PD-L1
and the PD-L1 Antibodies shall be deemed the Research Program (and the Research
Plan established thereunder with respect thereto shall be deemed the Research
Plan) for purposes of this Agreement.

 

2.2         Project Management.

 

(a)          Alliance Managers. Each Party shall designate in writing within
thirty (30) days after signing this Agreement an “Alliance Manager” to be the
primary contact for such Party. The Alliance Manager shall be responsible for
managing communications between the Parties with respect to a Research Program,
including responsibility for scheduling teleconferences.

 

2.3         Reports; Records.

 

(a)          By Adimab. During the applicable Research Term, at the junctures
specified in the applicable Research Plan, Adimab shall provide written reports
to Checkpoint regarding the Research Plan. Notwithstanding the foregoing or
anything express or implied anywhere in this Agreement, Adimab shall not be
required to disclose any Adimab Platform Technology or Adimab Platform
Technology Improvements to Checkpoint. Adimab shall maintain records, in
reasonable scientific and technical detail and in a manner appropriate for
patent purposes, which shall be complete and accurate and shall fully and
properly reflect all work done and results achieved in the performance of a
Research Program. In the event that such records and data include disclosure of
Adimab Platform Technology or Adimab Platform Technology Improvements, Adimab
may redact those portions that would disclose Adimab Platform Technology or
Adimab Platform Technology Improvements prior to any review or inspection by
Checkpoint.

 

 10 

 

 

(b)          By Checkpoint. During the applicable Research Term, at the
junctures set forth in the applicable Research Plan, Checkpoint shall provide
written reports to Adimab which provide any data Checkpoint is required to
provide under the applicable Research Plan.

 

2.4         Use of Adimab Materials. With respect to each Target, Checkpoint
shall only use Adimab Materials (a) as is necessary to conduct a Research
Program during the Research Term and the Evaluation Term, (b) pursuant to the
license granted under Section 3.1(a) (Research License to Checkpoint) of this
Agreement while such license is in effect, (c) to generate and test
Program-Benefited Antibodies in accordance with Section 9.3 (Commitments
Regarding Program-Benefited Antibodies) and (d) in connection with the exercise
of its rights under Section 3.2(b). Checkpoint shall not use Adimab Materials
for any other purposes. For clarity, this means that, except as specified
pursuant to the foregoing sentence, Checkpoint shall not (i) provide Adimab
Materials to any Third Party, or (ii) use any Program-Benefited Antibodies or
Adimab Materials, or information related thereto (including the sequences
thereof), for any purpose other than to research and develop antibodies that
will be milestone- and royalty-bearing to Adimab hereunder. For clarity, the
“sequence” of an antibody includes the amino acid sequence of the antibody and
the corresponding nucleic acid sequences. Adimab acknowledges and agrees that
upon receipt of Program Antibodies, Checkpoint may conduct testing on such
Program Antibodies to optimize such Program Antibodies (and, to avoid doubt, the
optimized versions thus created shall be Program-Benefited Antibodies).

 

Adimab retains title to the Adimab Materials, including all quantities of
Program Antibodies that it provides under a Research Program, including during
the Evaluation Term. Such quantities of Program Antibodies are (i) for use
solely in assessing whether to exercise the Option for the applicable Target,
and (ii) shall not be used in humans or for any commercial purpose. Should
Checkpoint not exercise its Option as described in Section 3.2(a) (Option),
Checkpoint shall return to Adimab or destroy any Program-Benefitted Antibodies
in its possession on expiration of the Evaluation Term for such Target. Without
limiting the generality of the foregoing, during the Evaluation Term and after
expiration of the Options, if unexercised, Checkpoint shall not provide
Program-Benefitted Antibodies to Third Parties. Notwithstanding the foregoing,
should Checkpoint exercise the Option for a given Target, all right, title and
interest in and to those Program-Benefitted Antibodies shall belong to and vest
in Checkpoint (subject to the terms and conditions of this Agreement with
respect to Program-Benefited Antibodies, including Section 9.3 (Commitments
Regarding Program-Benefited Antibodies) hereof).

 

2.5       Use of Checkpoint Materials. Adimab shall use the Checkpoint Materials
solely to perform the Research Program for the applicable Target. Adimab shall
not transfer or otherwise provide the Checkpoint Materials to any Third Party.
Adimab shall not use Checkpoint Materials for any other purposes. For clarity,
this means that, except as specified pursuant to the foregoing sentence,
Checkpoint retains title to the Checkpoint Materials that it provides under a
Research Program. Within ninety (90) days after the Research Term for such
Target ends, Adimab will return to Checkpoint or destroy any remaining
Checkpoint Materials (at Checkpoint’s direction).

 

 11 

 

 

2.6         Certain Restrictions on the Use of Antibodies.

 

(a)          Adimab Restrictions. Adimab shall not provide any Third Party with
any Program Antibody delivered to Checkpoint. Adimab shall not deliver to
Checkpoint as a Program Antibody any antibody previously delivered to a Third
Party.

 

To avoid doubt and notwithstanding anything to the contrary in this Agreement:

 

(i)       nothing herein shall prevent Adimab from licensing or transferring
some or all of the Adimab Platform Technology and/or Adimab Platform Technology
Improvements to a Third Party (including technical support in connection
therewith) nor shall anything herein require Adimab to in any way limit the use
of the Adimab Platform Technology and/or Adimab Platform Technology Improvements
by Adimab or a Third Party; and

 

(ii)      nothing herein shall require Adimab to physically remove from its
libraries, or to prevent from being included in future libraries, any
Program-Benefited Antibodies. Adimab hereby reserves the right for Adimab, its
Affiliates, and those deriving rights from them (a) to include Program-Benefited
Antibodies in antibody library(ies) transferred or licensed by Adimab to Third
Parties (including the transfer of physical possession of samples of
Program-Benefited Antibodies to a Third Party as part of such transactions) and
(b) to conduct any activity with respect to Program-Benefited Antibodies that
are not Optioned Antibodies if Adimab (or such other party) arrives at such
Program-Benefited Antibodies independent from the activities performed under a
Research Plan and in a manner fully compliant with Adimab’s other covenants and
obligations under this Agreement; provided, however, that, except as permitted
by Section 6.7 (Certain Data) in no event shall Adimab disclose to any Third
Party, or otherwise directly or indirectly exploit, any Confidential Information
of Checkpoint, including Confidential Information regarding the relationship
between the Target and Program-Benefited Antibodies and the characterization of
Program Antibodies by Adimab.

 

(b)          Checkpoint Restrictions. Checkpoint hereby covenants that it, its
Affiliates and its Licensees shall not seek to or actually research, develop or
commercialize any Program-Benefited Antibody, or product containing the
foregoing (other than the activities permitted hereunder during the Research
Term and the Evaluation Term for the purpose of determining whether or not to
exercise the Option for such Target) except as Optioned Antibodies and Products
under this Agreement.

 

article 3

 

LICENSES; OPTION; DEVELOPMENT & COMMERCIALIZATION

 

3.1         Mutual Research Program Licenses.

 

(a)          Research License to Checkpoint. During the Research Term and
Evaluation Term for each Research Program, Adimab hereby grants Checkpoint a
non-exclusive, non-sublicensable license with respect to the Target that is the
subject of such Research Program under the Adimab Platform Patents and Program
Antibody Patents to perform research in the Field, including for Checkpoint to
perform Checkpoint’s responsibilities under the Research Plan and this Agreement
for such Target. For clarity, the license to Checkpoint excludes the right to
(i) discover or optimize antibodies using the Adimab Platform Technology or
Adimab Platform Technology Improvements, or (ii) use Program-Benefited
Antibodies or Adimab Materials to (a) screen for other antibodies’ activity
vis-à-vis the applicable Target or (b) design other antibodies (in the case of
either (a) or (b), other than Program-Benefited Antibodies that will be
milestone- and royalty-bearing to Adimab under this Agreement).

 

 12 

 

 

(b)          Research License to Adimab. During the Research Term and Evaluation
Term for each Research Program, Checkpoint hereby grants to Adimab a
non-exclusive, nontransferable (except in connection with a permitted assignment
of this Agreement) license with respect to such Target under all Patents and
Know-How Controlled by Checkpoint which Cover the Targets (including any that so
relate by claiming antibodies directed to the Targets or a mechanism of action
via the Targets) or any Checkpoint Materials provided to Adimab, solely to
perform Adimab’s responsibilities as provided for in the applicable Research
Plan.

 

3.2         Commercial Rights.

 

(a)          Option. On April 10, 2017, Checkpoint, via Fortress, exercised the
exclusive option (each, an “Option”) to obtain the licenses of Section 3.2(b)
(Development and Commercialization License and Assignment) for the PD-L1
Antibodies and the PD-L1 Antibodies are the “Optioned Antibodies.”

 

(b)          Development and Commercialization License and Assignment.

 

(i)       Assignment. Adimab hereby, effective as of the Effective Date, assigns
to Checkpoint, subject to the terms and conditions of this Agreement, all right,
title and interest in and to Optioned Program Antibody Know-How and Optioned
Program Antibody Patents.

 

(ii)      License. Adimab hereby, effective as of the Effective Date, grants to
Checkpoint a worldwide, royalty-bearing, sublicenseable (solely as provided in
Section 3.2(b)(iii) (Licensees)) license under the Adimab Platform Patents,
Program Antibody Know-How and Program Antibody Patents, if any, which are not
assigned to Checkpoint pursuant to Section 3.2(b)(i) (Assignment), in the Field,
to research, develop, have developed, make, have made, use, sell, offer to sell,
import and export the Optioned Antibodies and Products during the term of this
Agreement. Such license shall be non-exclusive under the Adimab Platform Patents
and exclusive under Program Antibody Know-How and the Program Antibody Patents.
For clarity, the license to Checkpoint excludes the right to (i) discover or
optimize antibodies using the Adimab Platform Technology or Adimab Platform
Technology Improvements, or (ii) use Program-Benefited Antibodies or Adimab
Materials to (a) screen for other antibodies’ activity vis-à-vis the applicable
Target or (b) design other antibodies (in the case of either (a) or (b), other
than Program-Benefited Antibodies that will be milestone- and royalty-bearing to
Adimab under this Agreement).

 

(iii)     Licensees. Any license of any Optioned Antibody and any sublicense of
the rights granted under Section 3.2(b) (Development and Commercialization
License and Assignment) shall be made solely pursuant to agreements (“Sublicense
Agreements”) that are consistent with all relevant terms and conditions of this
Agreement and to Licensees who explicitly agree in writing to comply with all
applicable terms of this Agreement, including Section 9.3 (Commitments Regarding
Program-Benefited Antibodies) hereof. Checkpoint shall remain responsible for
all payments and other performance obligations due under this Agreement,
notwithstanding any license or sublicense that it may grant.

 

 13 

 

 

3.3         Diligent Development and Commercialization. Checkpoint shall use
Commercially Reasonable Efforts to clinically develop, seek Marketing Approval
for, and launch and actively commercialize at least one (1) Program Antibody
discovered in each Research Program for which it exercises the Option. Annually,
Checkpoint will provide Adimab with a written report of Product progress in
development and commercialization, Checkpoint’s activities in that regard. If
requested by Adimab, Checkpoint shall meet via teleconference with Adimab to
discuss such report at least annually at a time mutually agreed upon by
Checkpoint and Adimab.

 

3.4         No Implied Licenses. Other than the licenses, options and
assignments explicitly set forth in this Article 3 (Licenses; Option;
Development & Commercialization) or in Article 5 (Intellectual Property),
neither Party grants any intellectual property licenses, options or assignments
to the other Party under this Agreement. This Agreement does not create any
implied licenses.

 

3.5          Covenant Not to Exceed License. Each Party hereby covenants that it
shall not practice any Patent or item of Know-How licensed to it under this
Agreement outside the scope of the license to such Party set forth in this
Agreement (or any subsequent agreement between the Parties providing for an
additional license under such Patent or item of Know-How). For the avoidance of
doubt, Checkpoint will not research, develop, manufacture or commercialize
Optioned Antibodies except as Products under this Agreement.

 

3.6         Bankruptcy Code. If this Agreement is rejected by a Party as a
debtor under Section 365 of the United States Bankruptcy Code or similar
provision in the bankruptcy laws of another jurisdiction (the "Code"), then,
notwithstanding anything else in this Agreement to the contrary, all licenses
and rights to licenses granted under or pursuant to this Agreement by the Party
in bankruptcy to the other Party are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code (or similar
provision in the bankruptcy laws of the jurisdiction), licenses of rights to
"intellectual property" as defined under Section 101(35A) of the United States
Bankruptcy Code (or similar provision in the bankruptcy laws of the
jurisdiction). The Parties agree that a Party that is a licensee of rights under
this Agreement shall retain and may fully exercise all of its rights and
elections under the Code, and that upon commencement of a bankruptcy proceeding
by or against a Party under the Code, the other Party shall be entitled to a
complete duplicate of, or complete access to (as such other Party deems
appropriate), any such intellectual property and all embodiments of such
intellectual property, if not already in such other Party's possession, shall be
promptly delivered to such other Party (a) upon any such commencement of a
bankruptcy proceeding upon written request therefor by such other Party, unless
the bankrupt Party elects to continue to perform all of its obligations under
this Agreement or (b) if not delivered under (a) above, upon the rejection of
this Agreement by or on behalf of the bankrupt Party upon written request
therefor by the other Party. The foregoing provisions of this Section 3.6 are
without prejudice to any rights a Party may have arising under the Code.

 

article 4

 

FINANCIAL TERMS.

 

4.1         Technology Access Fee. There is no technology access fee hereunder.

 

4.2         Research Stage Fees.

 

 14 

 

 

(a)          Research Funding. For each Research Plan, Checkpoint shall pay
Adimab, within thirty (30) days of completion of each calendar quarter, an
amount equal to * percent (*%) of the actual FTEs expended by Adimab on the
Research Programs during such calendar quarter (at the FTE Rate).

 

(b)          Technical Milestones.

 

(i)       [Intentionally Omitted]

 

(ii)       Technical Milestone II. On a Research-Program-by-Research Program
basis, Checkpoint shall pay Adimab * dollars ($*) within thirty (30) days of
Adimab’s delivery to Checkpoint of a panel of Program Antibodies meeting the
criteria identified in the applicable Research Plan as the “Technical Milestone
II Criteria”. Adimab and Checkpoint hereby acknowledge that such technical
milestone payment with respect to the PD-L1 Research Program has, as of the
Effective Date, already been paid in full.

 

4.3         Option Fee. In order to exercise the Option under Section 3.2(a)
(Option) for a Research Program, Checkpoint shall pay to Adimab a
non-creditable, nonrefundable option exercise fee of * dollars ($*) for each
such Research Program (each, an “Option Fee”) plus any unpaid Technical
Milestone with respect to such Research Program; provided, however, that such
amount shall be reduced to * dollars ($*) with respect to the third Option
exercised hereunder and each Option exercised thereafter. Adimab and Checkpoint
hereby acknowledge that the Option Fee with respect to the PD-L1 Research
Program and the Program Antibody has, as of the Effective Date, already been
paid in full.

 

4.4          Milestone Payments.

 

(a)          Milestone Events. On a Product-by-Product basis, Checkpoint shall
report in writing to Adimab the achievement of each event (each, a “Milestone
Event”) and pay the corresponding milestone payment (each, a “Milestone
Payment”) to Adimab, each within thirty (30) days after the achievement of the
corresponding Milestone Event in the following table:

 

Milestone Event

Milestone Payment

* * * * * * * * * * * *

 

Adimab and Checkpoint hereby acknowledge that the first milestone payment in the
table above with respect to * has, as of the Effective Date, already been paid
in full with respect to the Program Antibody.

 



 

*Confidential material redacted and filed separately with the Commission.

 

 15 

 

 

Milestones Payments are payable one time per Product, the first time each is
achieved for such Product. If a later-stage clinical Milestones Event is
achieved for any Product without one or more earlier-stage clinical Milestone
Events having been achieved for that Product, then Checkpoint shall pay the
Milestone Payment(s) for such previous clinical Milestone Event(s) along with
the payment for the most recently achieved Milestone Event. If a Milestone Event
related to filing for Marketing Approval is achieved without one or more of the
clinical Milestone Events being achieved, then Checkpoint shall pay the
Milestone Payment(s) for such previous clinical Milestone Event(s) along with
the payment for the first Milestone Event related to filing for Marketing
Approval.

 

(b)          Back-Up Candidates. In the event that a Milestone Event that was
already achieved with respect to a Lead Product is also achieved with respect to
a Back-Up Candidate to such Lead Product prior to receipt Marketing Approval for
the Lead Product, then Checkpoint’s obligation to pay the corresponding
Milestone Payment with respect to the achievement of the applicable milestone
event with respect to such Back-Up Candidate shall be deferred until receipt of
marketing approval of the Lead Product. If Checkpoint continues to develop such
Back-Up Candidate after receipt of Marketing Approval for the Lead Product, all
deferred Milestone Payments for such Back-Up Candidate shall become payable
within thirty (30) days after receipt of such Marketing Approval and all
subsequent Milestone Payments for such Back-Up Candidate shall be payable within
ten (10) days after achievement of the corresponding Milestone Event with
respect to such Back-Up Candidate. If Checkpoint promptly discontinues all
development activities with respect to a Back-Up Candidate upon Marketing
Approval of the Lead Product and provides Adimab with written notice thereof
within thirty (30) days after such Marketing Approval, Checkpoint will not be
obligated to pay the deferred Milestone Payments for such Back-Up Candidate. If
Checkpoint continues to develop such Back-Up Candidate after discontinuation of
development of the Lead Product (but prior to Marketing Approval of such Lead
Product), Checkpoint will not be obligated to pay the deferred Milestone
Payments for such Back-Up Candidate, but all Milestone Payments for Milestone
Events achieved with respect to such Back-Up Candidate that were not paid to
Adimab with respect to such Lead Product shall be payable within ten (10) days
after achievement of the corresponding Milestone Event.

 

(c)          Optimized Products. Notwithstanding the foregoing, Milestone
Payments made with respect to Optimized Products shall be * percent (*%) of the
amounts that would otherwise be due pursuant to Section 4.4(a) (Milestone
Payments).

 

4.5         Royalties.

 

(a)          Royalty Payments. As to each Product sold during the applicable
Royalty Term, on a Product-by-Product basis, Checkpoint shall pay Adimab the
following royalties, based on the royalty rate applicable to the relevant
portion of annual worldwide Net Sales for such Product (“Royalty Payments”):

 

Portion of Worldwide Calendar Year Net Sales Royalty Rate * * percent (*%) * *
percent (*%)

 



 

*Confidential material redacted and filed separately with the Commission.

 

 16 

 

 

(b)          Optimized Products. Notwithstanding the foregoing, Royalty Payments
made with respect to Optimized Products shall be * percent (*%) of the amounts
that would otherwise be due pursuant to Section 4.5(a) (Royalty Payments).

 

(c)          Royalty Term. On a Product-by-Product and country-by-country basis,
upon expiration of the Royalty Term for a Product in a country, the rights,
licenses and sublicenses granted to Checkpoint hereunder with respect to such
Product in such country shall continue in effect but become fully paid-up,
royalty-free and perpetual.

 

(d)          Royalty Buy-Down.

 

(i)       Royalty Buy-Down Prior to Phase III. On a Product-by-Product basis,
Checkpoint, at its sole option any time prior to the dosing of the first patient
in the first Phase III Trial, may elect to reduce the royalty owed to Adimab
pursuant to Section 4.5(a) (Royalty Payments) to * percent (*%) of aggregate
worldwide Net Sales by paying Adimab a one-time fee equal to * dollars ($*).

 

(ii)       No Royalty Buy-Down After Commencement of Phase III Trial. If the
royalty buy-down option has not been exercised at the time of dosing of the
first patient in a Phase III Trial, the royalty buy-down option shall then
expire.

 

(e)          Adjustment for Third Party IP. If Checkpoint enters into any Third
Party Patent Licenses, then * percent (*%) of the net sales royalties actually
paid to the Third Party under the Third Party Patent License with respect to Net
Sales of any given Product in any given calendar quarter in any given country
may be offset against the Royalty Payment, if any, that would otherwise have
been payable to Adimab with respect to such same Net Sales; provided, however,
that in no event shall the royalty owed to Adimab be reduced by more than *
percent (*%) than the payment which would otherwise be due hereunder. It is
understood, agreed and acknowledged that Adimab’s allowing Checkpoint to claim
the credit of this Section 4.5(e) (Adjustments for Third Party IP) as to any
particular Third Party Patent License: (a) does not mean Adimab believes that
the licensed Patents were infringed or Cover any aspect of the discovery or
optimization work by Adimab; (b) does not mean Adimab agrees with Checkpoint’s
opinion as to the likelihood of success of a claim of such infringement or
Coverage; (c) does not mean that Adimab believes Checkpoint’s opinion as to any
of the foregoing is reasonable; and (d) is not, will not be, and shall not be
under any circumstances construed as an admission of any kind. Adimab may have
many reasons not to challenge any given assertion of the credit of this Section
4.5(e) (Adjustment for Third Party IP) by Checkpoint, including: (1) maintaining
good relations with a counterparty; (2) an assessment that the costs of the
credit are outweighed by the benefits of Checkpoint having a license in place
that makes it feel comfortable to proceed with the Product (resulting in a
greater likelihood of milestones and royalties being paid to Adimab); (3)
resource limitations that make it impracticable to challenge Checkpoint’s
assertion of such credit even though Adimab may disagree whether this is proper;
and (4) other reasons other than thinking that the relevant Patents Cover or
were infringed.



 



 

*Confidential material redacted and filed separately with the Commission.

 



 17 

 

 

(f)           No Challenge to Royalty Term. Checkpoint, on behalf of itself, its
Affiliates and its Licensees, hereby agrees not to challenge the length of the
Royalty Term, including through the assertion that the Royalty Term should be
reduced to less than twelve (12) years as a result of the lack of a Valid Claim
Covering the relevant Product. Checkpoint agrees that if Checkpoint, its
Affiliates or its Licensees attempt to assert any such claim, then: (a) the
royalty rate applicable to payments due to Adimab under this Agreement shall
automatically be retroactively adjusted to a rate twice the
previously-applicable rate, and Checkpoint shall make a payment to Adimab of
such amount (including accrued interest) within fifteen (15) days of asserting
such claim; and (b) Checkpoint shall reimburse Adimab on a monthly basis (within
fifteen (15) days after the end of the calendar month) for all Adimab legal
costs in connection with assessing, responding to and/or defending against such
assertion in such calendar month. Checkpoint hereby irrevocably agrees that such
amounts will not be refundable or repayable by Adimab regardless of the outcome
of any proceeding resulting from any such assertion.

 

4.6         Quarterly Payment Timings. All royalties due under Section 4.5
(Royalties) shall be paid quarterly within ninety (90) days after the end of the
relevant calendar quarter for which royalties are due.

 

4.7         Royalty Payment Reports. With respect to each calendar quarter,
within ninety (90) days after the end of the calendar quarter, Checkpoint shall
provide to Adimab a written report stating the number and description of all
Products sold during the relevant calendar quarter; the gross sales associated
with such sales; and the calculation of Net Sales on such sales, including the
amount of any deduction provided for in the definition of Net Sales. The report
shall provide all such information on a country-by-country and
Product-by-Product basis.

 

4.8         Payment Method. All payments due under this Agreement to Adimab
shall be made by bank wire transfer in immediately available funds to an account
designated by Adimab. All payments hereunder shall be made in the legal currency
of the United States of America, and all references to “$” or “dollars” shall
refer to United States dollars (i.e., the legal currency of the United States).

 

4.9         Taxes. The Parties agree to cooperate with one another and use
reasonable efforts to minimize obligations for any and all income or other taxes
required by applicable law to be withheld or deducted from any royalties,
milestone payments or other payments made by Checkpoint to Adimab under this
Agreement, including by completing all procedural steps, and taking all
reasonable measures, to ensure that any withholding tax is reduced or eliminated
to the extent permitted under applicable law, including income tax treaty
provisions and related procedures for claiming treaty relief. To the extent that
Checkpoint is required to deduct and withhold taxes on any payment to Adimab,
Checkpoint shall deduct and withhold such taxes and pay the amounts of such
taxes to the proper government authority in a timely manner and promptly submit
to Adimab an official tax certificate or other evidence of such withholding
sufficient to enable Adimab to claim such payment of taxes. Checkpoint shall
provide Adimab with reasonable assistance in order to allow Adimab to recover,
as permitted by applicable law, withholding taxes, value added taxes or similar
obligations resulting from payments made hereunder or to obtain the benefit of
any present or future treaty against double taxation which may apply to such
payments. Adimab shall provide Checkpoint with any tax forms that may be
reasonably necessary in order for Checkpoint to not withhold tax or to withhold
tax at a reduced rate under an applicable bilateral tax income treaty. Adimab
shall use reasonable efforts to provide any such tax forms to Checkpoint at
least thirty (30) days prior to the due date identified by Checkpoint for any
payment for which Adimab desires that Checkpoint apply a reduced withholding
rate. Checkpoint shall make all payments to Adimab from the United States.

 

 18 

 

 

4.10       Records; Inspection.

 

(a)          Checkpoint shall keep complete and accurate records of its sales
and other dispositions (including use in clinical trials, or provision on a
compassionate use basis or as marketing samples) of Program Antibody and Product
including all records that may be necessary for the purposes of calculating all
payments due under this Agreement.

 

(b)          At Adimab’s expense no more than once per calendar year, Adimab has
the right to retain an independent certified public accountant from a nationally
recognized (in the U.S.) accounting firm to perform on behalf of Adimab an
audit, conducted in accordance with U.S. generally accepted accounting
principles (GAAP), of such books and records of Checkpoint as are deemed
necessary by the independent public accountant to report on Net Sales for the
period or periods requested by Adimab and the correctness of any report or
payments made under this Agreement.

 

(c)          If the audit reveals an underpayment, Checkpoint shall promptly pay
to Adimab the amount of such undisputed underpayment plus interest in accordance
with Section 4.14 (Late Payments). If the audit reveals that the undisputed
monies owed by Checkpoint to Adimab has been understated by more than five
percent (5%) for the period audited, Checkpoint shall, in addition, pay the
costs of such audit. If the audit reveals that an overpayment was made, such
overpayment shall be fully creditable against amounts payable in subsequent
payment periods.

 

4.11       Licensee Reports, Records and Audits. Any agreements with Licensees
shall include an obligation for the Licensee to (i) maintain records adequate to
document and verify the proper payments (including milestones and royalties) to
be paid to Adimab; (ii) provide reports with sufficient information to allow
such verification; and (iii) allow an independent certified public accountant
from a nationally recognized (in the U.S.) accounting firm appointed by Adimab
to verify the payments due on behalf of Adimab.

 

4.12       Foreign Exchange. If any currency conversion shall be required in
connection with the calculation of amounts payable hereunder, such conversion
shall be made using the exchange rates reported on the fifth (5th) business day
prior the payment due date for the purchase and sale of U.S. dollars, as
reported by the Wall Street Journal. With any payment in relation to which a
currency conversion is performed to calculate the amount of payment due,
Checkpoint shall provide to Adimab a true, accurate and complete copy of the
exchange rates used in such calculation.

 

4.13       Non-refundable, non-creditable payments. Each payment that is
required under this Agreement is non-refundable and non-creditable except to the
extent set forth in Section 4.5(e) (Adjustment for Third Party IP).

 

4.14       Late Payments. Any amount owed by Checkpoint to Adimab under this
Agreement that is not paid within the applicable time period set forth herein
will accrue interest at the rate of four percent (4%) above the then-applicable
short-term three-month London Interbank Offered Rate (LIBOR) as quoted in the
Wall Street Journal (or if it no longer exists, a similarly authoritative
source) calculated on a daily basis, or, if lower, the highest rate permitted
under applicable law.

 

 19 

 

 

article 5

 

Intellectual Property.

 

5.1         Ownership and Inventorship.

 

(a)          Program Patents and Program Know-How. Adimab shall solely own,
regardless of inventorship, all Program Patents directed to Adimab Platform
Technology Improvements and, prior to Option exercise, all Program Antibody
Patents. Checkpoint shall own, regardless of inventorship, from and after the
date of Option exercise, those Optioned Program Antibody Patents that relate
solely Optioned Antibodies and Adimab shall own all other Optioned Program
Antibody Patents, subject to the terms and conditions of this Agreement. All
Program Patents other than those referred to in the foregoing two (2) sentences
shall be owned based on inventorship. Program Know-How that constitutes Adimab
Platform Technology Improvements shall be owned by Adimab and all other Program
Know-How shall be owned by the Party that created it.

 

(b)          Other Patents. To avoid doubt, nothing in this Agreement shall
alter the ownership of the Parties’ pre-existing Patents. Section 5.1(a)
(Program Patents and Program Know-How) speaks only to ownership of Program
Patents.

 

(c)          Inventorship. Inventorship for purposes of this Agreement, and all
intellectual property-related definitions in this Agreement, shall be determined
in accordance with United States patent law.

 

5.2          Implementation.

 

(a)          Assignments. Each Party hereby assigns to the other Party Program
Inventions, associated Patents, and Program Know-How as necessary to achieve
ownership as provided in Section 5.1 (Ownership and Inventorship). Each
assigning Party shall execute and deliver all documents and instruments
reasonably requested by the other Party to evidence or record such assignment or
to file for, perfect or enforce the assigned rights. Each assigning Party hereby
appoints the other Party as attorney-in-fact solely to execute and deliver the
foregoing documents and instruments if such other Party after making reasonable
inquiry does not obtain them from the assigning Party. Each Party shall perform
its activities under this Agreement through personnel who have made a similar
assignment and appointment to and of such Party. Each assigning Party shall make
its relevant personnel (and their assignments and signatures on such documents
and instruments) reasonably available to the other Party for assistance in
accordance with this Article 5 (Intellectual Property) at no charge.

 

(b)           Joint Ownership Implementation. As regards Joint Serendipitous
Inventions and the Program Patents to the extent claiming them, either Party is
entitled to practice and license them without consent of and without a duty of
accounting to the other Party. Each Party hereby grants all permissions,
consents and waivers with respect to, and all licenses under, the Joint
Serendipitous Inventions and the Program Patents claiming them as necessary to
achieve throughout the world the nature of joint ownership rights of the
foregoing as described in Section 5.1 (Ownership and Inventorship) and the
foregoing sentence. To avoid doubt, this Section 5.2(b) (Joint Ownership
Implementation) does not imply any permission, consent or waiver with respect
to, or license under, any Patent or item of Know-How other than the Joint
Serendipitous Inventions and the Program Patents to the extent claiming them.

 

 20 

 



 

5.3          Disclosure. During the term of the Agreement, each Party shall
promptly disclose to the other Party the making, conception or reduction to
practice of any Program Inventions that would be Covered by Program Antibody
Patents or in Checkpoint’s case that are Adimab Platform Technology Improvements
(which, to avoid doubt, are assigned to Adimab under this Agreement). Such
disclosure shall occur as soon as possible, but in any case within sixty (60)
days after the Party determines such Program Inventions have been invented. To
avoid doubt, this Section 5.3 (Disclosure) shall not be read to require Adimab
to disclose Program Inventions constituting Adimab Platform Technology
Improvements to Checkpoint.

 

5.4          Program Patent Prosecution and Maintenance.

 

(a)          Adimab Platform Technology. Adimab shall have the sole right (but
not the obligation) to file, prosecute, maintain, defend and enforce all Program
Patents directed to Adimab Platform Technology Improvements and all Adimab
Platform Patents, all at its own expense.

  

(b)          Program Antibody Patents. Checkpoint shall have the sole and
exclusive right to file, prosecute and maintain, defend and enforce all Program
Antibody Patents, at Checkpoint’s expense, and prior to Option exercise, in
Adimab’s name, and after Option exercise, in Checkpoint’s name. Such right shall
continue for the duration of the longer of the Evaluation Term and, if
Checkpoint exercises the Option, the Term. Such right shall include, following
the exercise of the Option, having the exclusive right, but not the obligation,
to, at its expense, initiate, prosecute, and control any action or legal
proceedings, and/or enter into a settlement, including any declaratory judgment
action, with respect to the Program Antibody Patents. In any such litigation
brought by Checkpoint with respect to the Program Antibody Patents, Checkpoint
shall have the right to join Adimab as a party to such litigation, and Adimab
shall cooperate reasonably with respect thereto, as requested by Checkpoint and
at Checkpoint’s cost. The exercise of the right to file and prosecute the
Program Antibody Patents shall be subject to all of the following:

 

(i)       Prior to Option exercise, Checkpoint shall not file any Program
Antibody Patent that discloses the sequence of any Program Antibody unless such
Program Antibody Patent can be prevented from publishing.

 

(ii)      Prior to Option exercise, to the extent that individual Program
Antibodies represent distinct patentable inventions, they shall be disclosed in
separate applications and not as a group (e.g., as a filing on multiple
patentable inventions), unless Adimab consents in its discretion in writing in
advance to another approach.

 

(iii)     Both prior to and after Option exercise, Adimab shall have the right
to review and comment on prosecution of the Program Antibody Patents, and
Checkpoint shall provide Adimab with copies of all correspondence with patent
offices relating thereto (including office actions and the like) promptly after
receipt and drafts of all filings and correspondence with such offices no less
than 20 business days in advance of filing.

 

(iv)     If Checkpoint does not exercise the Option, then all Program Antibody
Patents that had been filed (if any) shall be promptly abandoned without being
published and within thirty (30) days after the Option expiring Checkpoint shall
make any and all filings necessary to result in such abandonment without
publication (at Checkpoint’s expense) and provide documentation thereof to
Adimab.

 

 21 

 

 

(v)       If Checkpoint does exercise the Option, then all Program Antibody
Patents that had been filed for such Target that disclose Program Antibody
sequences other than the sequences of Optioned Antibodies for that Target shall
be promptly abandoned without being published and within thirty (30) days after
Option exercise Checkpoint shall make any and all filings necessary to result in
such abandonment without publication (at Checkpoint’s expense) and provide
documentation thereof to Adimab.

 

(vi)      Checkpoint shall ensure that the sequences of Program Antibodies that
are not Optioned Antibodies shall not become published through Program Antibody
Patents.

 

(vii)    If Checkpoint does exercise the Option, then Checkpoint shall prosecute
at least one Optioned Program Antibody Patent in the United States, Japan and
Europe, and such other countries as are required to be consistent with the
Commercially Reasonable Efforts standard.

 

(viii)   Checkpoint shall be solely responsible for all Checkpoint’s costs of
the activities under this Section 5.4(b) (Program Antibody Patents).

 

(c)          Responsibility. It is understood and agreed that searching for,
identification and evaluation of Third-Party Patents that may apply to any
Program Antibodies based on sequence, Target or the like is the responsibility
of Checkpoint, and that Adimab shall have no responsibility for the foregoing
nor liability if any such Third-Party Patents exist.

 

(d)          Serendipitous Program Inventions.

 

(i)       Adimab Program Inventions. As between the Parties, Adimab shall have
the sole right, at its sole expense and in its sole discretion, to prepare,
file, prosecute, enforce and maintain (including conducting or participating in
interferences and oppositions) all Patents directed to Adimab Program Inventions
but not falling within the Optioned Program Antibody Patents or the Adimab
Platform Technology Improvements (which, to avoid doubt, are both addressed
above).

 

(ii)      Checkpoint Program Inventions. Checkpoint shall be responsible, at its
sole expense and in its sole discretion, to prepare, file, prosecute, enforce
and maintain (including conducting or participating in interferences and
oppositions) all Program Patents on Checkpoint Program Inventions, other than
Optioned Program Antibody Patents and Adimab Platform Technology Improvements
(which, to avoid doubt, are both addressed above).

 

(iii)     Serendipitous Joint Program Inventions. The Parties shall mutually
agree which of them shall be responsible for either using its in-house patent
attorneys or through mutually agreed upon outside counsel to prepare, file,
prosecute, enforce and maintain Program Patents on Joint Serendipitous
Inventions, and how the costs of such activities will be shared.

 

5.5          Patent Term Restoration. The Parties shall cooperate with each
other, including by providing necessary information and assistance as the other
Party may reasonably request, to obtain patent term restoration or supplemental
protection certificates or their equivalents in any country where applicable to
Patents Covering the Product. If elections with respect to obtaining such patent
term restoration are to be made with respect to such Patents, and the Parties do
not agree, Checkpoint shall have the right to make the election and Adimab
agrees to abide by such election, except that if Checkpoint does not elect to
extend any such Patent where it would have been possible to do so, Checkpoint
shall pay to Adimab royalties on Net Sales in the applicable country through the
time until which such Patent could have been extended, but for Checkpoint’s
electing not to do so.

 

 22 

 

 

5.6          Cooperation of the Parties. At the reasonable request of the
responsible (as provided for in this Article 5 (Intellectual Property)) Party,
the other Party agrees to cooperate fully in the preparation, filing,
prosecution, enforcement and maintenance of any Program Patents under this
Agreement. Such cooperation includes executing all papers and instruments (or
causing its personnel to do so) reasonably useful to enable the other Party to
apply for and to prosecute patent applications in any country; and promptly
informing the other Party of any matters coming to such Party’s attention that
may affect the preparation, filing, prosecution, enforcement or maintenance of
any such Patents. Adimab shall not be required pursuant to this Section 5.6
(Cooperation of the Parties) to disclose Adimab Platform Technology to
Checkpoint.

 

article 6

 

CONFIDENTIALITY; PUBLICITY.

 

6.1         General Confidentiality Obligations.

 

(a)          Any and all information disclosed or submitted in writing or in
other tangible form to one Party by the other Party under this Agreement is the
“Confidential Information” of the disclosing Party. In addition, information
embodied in Adimab Materials is Adimab’s Confidential Information, and
information embodied in the Checkpoint Materials is Checkpoint’s Confidential
Information.

 

(b)          To avoid doubt, sequence information (whether as to amino acid
sequence or nucleic acid sequence) with respect to Program Antibodies shall be
deemed the Confidential Information of Adimab, except that from and after the
date of Option exercise, the sequence information as to the CDRs of Optioned
Antibodies shall be Confidential Information of Checkpoint. For clarity, either
Party shall be entitled to disclose the non-CDRs of the Optioned Antibodies.

 

(c)          Each Party shall receive and maintain the other Party’s
Confidential Information in strict confidence. Neither Party shall disclose any
Confidential Information of the other Party to any Third Party. Neither Party
shall use the Confidential Information of the other Party for any purpose other
than as required to perform its obligations or exercise its rights hereunder.
Each Party may disclose the other Party’s Confidential Information to the
receiving Party’s officers, directors, employees, Affiliates, agents,
representatives and contractors requiring access thereto for the purposes of
this Agreement, provided, however, that prior to making any such disclosures,
each such person shall be bound by terms at least as restrictive as those hereof
to maintain Confidential Information in confidence and not to use such
information for any purpose other than in accordance with the terms and
conditions of this Agreement. Each Party agrees to take all steps necessary to
ensure that the other Party’s Confidential Information shall be maintained in
confidence including such steps as it takes to prevent the disclosure of its own
proprietary and confidential information of like character. Each Party agrees
that this Agreement shall be binding upon its officers, directors, employees,
Affiliates, agents, representatives and contractors involved in the Research
Program. Each Party shall take all steps necessary to ensure that its officers,
directors, employees, Affiliates, agents, representatives and contractors shall
comply with the terms and conditions of this Agreement. The foregoing
obligations of confidentiality and non-use shall survive, and remain in effect
for a period of five (5) years from, the termination or expiration of this
Agreement in accordance with Article 9 (Term).

 

 23 

 

 

6.2         Exclusions from Nondisclosure Obligation. The nondisclosure and
nonuse obligations in Section 6.1 (General Confidentiality Obligations) shall
not apply to any Confidential Information to the extent that the receiving Party
can establish by competent written proof that it:

 

(a)          at the time of disclosure is publicly known;

 

(b)          after disclosure, becomes publicly known by publication or
otherwise, except by breach of this Agreement by such Party;

 

(c)          was in such Party’s possession at the time of the earlier of
disclosure hereunder and disclosure under the agreement referred to in Section
6.1 (General Confidentiality Obligations);

 

(d)           is received by such Party from a Third Party who has the lawful
right to disclose the Confidential Information and who shall not have obtained
the Confidential Information either directly or indirectly from the disclosing
Party; or

 

(e)           is independently developed by such Party (i.e., without reference
to Confidential Information of the disclosing Party).

 

6.3          Required Disclosures. If either Party is required, pursuant to a
governmental law, regulation or order, to disclose any Confidential Information
of the other Party, the receiving Party (i) shall give advance written notice to
the disclosing Party, (ii) shall make a reasonable effort to assist the other
Party to obtain a protective order requiring that the Confidential Information
so disclosed be used only for the purposes for which the law or regulation
required and (iii) shall use and disclose the Confidential Information solely to
the extent required by the law or regulation.

 

6.4          Terms of Agreement. The terms of this Agreement are the
Confidential Information of both Parties. However, each Party shall be entitled
to disclose the terms of this Agreement under legally binding obligations of
confidence and limited use to: legal, financial and investment banking advisors;
and potential and actual investors, acquirers and licensees or sublicensees
doing diligence and counsel for the foregoing. In addition, if legally required,
a copy of this Agreement may be filed by either Party with the SEC (or relevant
ex-U.S. counterpart). In that case, the filing Party will if requested by the
other Party diligently seek confidential treatment for terms of this Agreement
for which confidential treatment is reasonably available, and shall provide the
non-filing Party reasonable advance notice of the terms proposed for redactions
and a reasonable opportunity to request that the filing Party make additional
redactions to the extent confidential treatment is reasonably available under
the law. The filing Party shall seek and diligently pursue such confidential
treatment requested by the non-filing Party.

 

 24 

 

 

6.5          Return of Confidential Information. Promptly after the termination
or expiration of this Agreement for any reason, each Party shall return to the
other Party all tangible manifestations of such other Party’s Confidential
Information at that time in the possession of the receiving Party.

 

6.6          Publicity. Either Party may make an initial press release
announcing the execution of this Agreement, but such Party shall provide the
text of such planned disclosure to the other Party sufficiently in advance of
the scheduled disclosure to afford such other Party reasonable opportunity to
review and comment upon the proposed text and the timing of such disclosure, and
shall consider all reasonable comments of the other Party regarding such
disclosure; provided, however, that no Party shall use the trademark or logo of
the other Party, its Affiliates or their respective employee(s) in any
publicity, promotion, news release or public disclosure relating to this
Agreement or its subject matter, except as may be required by Law or required by
the rules of an applicable US national securities exchange or except with the
prior express written permission of such other Party, such permission not be
unreasonably withheld. Other than repeating information in any mutually agreed
press release, neither Party will generate or allow any further publicity
regarding this Agreement or the transaction or research contemplated hereunder
in which the other Party is identified, without giving the other Party the
opportunity to review and comment on the press release. The Parties recognize
the importance of announcing Option and the achievement of Milestones, and that
Adimab is entitled to disclose these occurrences. Accordingly, the Parties
hereby agree that each such event shall be publicly announced by the Parties if
requested by Adimab, and the Parties shall mutually agree upon the text of a
press release to announce each such event. Checkpoint shall not unreasonably
withhold its consent to the manner in which Adimab proposes to make such
disclosure. It is understood and agreed that Adimab sometimes issues press
releases that group multiple achievements of the company, and that if Adimab
chooses to group the initially approved text or the announcement of Option
exercise and/or a milestone achievement under this Agreement with other
accomplishments or events not relating to this Agreement, then the only portion
of the press release into which the Checkpoint shall have a consent right (such
consent not to be unreasonably withheld), shall be those portions that relate to
this Agreement.

 

6.7         Certain Data. Notwithstanding this Article 6 (Confidentiality;
Publicity), without disclosing Checkpoint’s identity or the identity of the
Target (although the class of protein of the Target may be disclosed), or the
sequence of any Program Antibody, in order to describe the general capabilities
and performance of the Adimab platform, Adimab shall be entitled to disclose
generally Program Antibody attributes and Program Know-How, including the
following: (a) Program Antibody binding affinities (KD), (b) expression range
regarding Program Antibodies, and (c) germline distribution of Program
Antibodies.

 

article 7

 

REPRESENTATIONS AND WARRANTIES.

 

7.1         Mutual Representations. Each of Adimab and Checkpoint hereby
represents and warrants to the other of them that the representing and
warranting Party is duly organized in its jurisdiction of incorporation; that
the representing and warranting Party has the full power and authority to enter
into this Agreement; that this Agreement is binding upon the representing and
warranting Party; that this Agreement has been duly authorized by all requisite
corporate action within the representing and warranting Party; and that the
execution, delivery and performance by the representing and warranting Party of
this Agreement and its compliance with the terms and conditions hereof does not
and shall not conflict with or result in a breach of any of the terms and
conditions of or constitute a default under (a) any agreement or other
instrument binding or affecting it or its property, (b) the provisions of its
bylaws or other governing documents or (c) any order, writ, injunction or decree
of any governmental authority entered against it or by which any of its property
is bound.

 

 25 

 

 

7.2          Representations of Adimab. Adimab. Adimab hereby represents,
warrants and covenants to Checkpoint that, as of the Effective Date:

 

(a)          There are no complaints filed in court or, to Adimab’s knowledge,
otherwise threatened, in each case pending relating to Adimab Platform Patents
which, if decided in a manner adverse to Adimab, would materially affect
Adimab’s practice of the Adimab Platform Technology as contemplated by this
Agreement.

 

(b)          There are no judgments or settlements against Adimab or its
Affiliates or to which they are Party which will materially affect Adimab’s
practice of the Adimab Platform Technology as contemplated in this Agreement.
Adimab is not party to any settlement discussions that, if concluded as of the
Effective Date, would result in a settlement which would materially affect
Adimab’s practice of the Adimab Platform Technology as contemplated in this
Agreement.

 

(c)          To Adimab’s knowledge, the conception, development and reduction to
practice of the Adimab Platform Technology, as it exists on the Effective Date,
have not constituted or involved the misappropriation of trade secrets, know-how
or similar rights or property of any person.

 

(d)          In Adimab’s reasonable judgment, the practice of the Adimab
Platform Technology as practiced by Adimab as of the Effective Date, does not
infringe a valid, issued Patent owned by a Third Party of which Adimab has
knowledge.

 

(e)          Adimab has the right to grant to Checkpoint the licenses set forth
in Section 3.1 and 3.2;

 

(f)           Notwithstanding the foregoing, Adimab specifically excludes any
representations with respect to any Excluded Technology.

 

7.3         DISCLAIMER OF WARRANTIES. OTHER THAN THE EXPRESS WARRANTIES OF
SECTION 7.1 (MUTUAL REPRESENTATIONS) AND SECTION 7.2 (REPRESENTATIONS OF
ADIMAB), Each party DISCLAIMS ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
THAT ANY PRODUCTS DEVELOPED UNDER THIS AGREEMENT ARE FREE FROM THE RIGHTFUL
CLAIM OF ANY THIRD PARTY, BY WAY OF INFRINGEMENT OR THE LIKE OR THAT ANY PROGRAM
PATENTS WILL ISSUE OR BE VALID OR ENFORCEABLE.

 

 26 

 

 

article 8

 

INDEMNIFICATION

 

8.1          Indemnification by Adimab. Adimab hereby agrees to indemnify,
defend and hold harmless (collectively, “Indemnify”) Checkpoint, its Affiliates
and its and their directors, officers, agents and employees (collectively,
“Checkpoint Indemnitees”) from and against any and all liability, loss, damage
or expense (including without limitation reasonable attorneys’ fees)
(collectively, “Losses”) they may suffer as the result of Third-Party claims,
demands and actions (collectively, “Third-Party Claims”) arising out of or
relating to (a) any breach of a representation or warranty made by Adimab under
Article 7 (Representations and Warranties), (b) Checkpoint’s use of any Adimab’s
Materials (other than Program Antibodies), (c) following termination of this
Agreement pursuant to Section 9.2, Adimab’s, or its Affiliates’ or Licensees’
research, testing, development, manufacture, use, sale, distribution, licensing
and/or commercialization of Program Antibodies and/or Products (or
Program-Benefited Antibodies or products incorporating them) and (d) contractual
obligations of Adimab and its Affiliates, except in each case to the extent of
any Losses (i) attributable to the negligence or intentional misconduct of any
Checkpoint Indemnitee, or (ii) arising out of any breach of a representation or
warranty made by Checkpoint in Article 7 (Representations and Warranties).

 

8.2          Indemnification by Checkpoint. Checkpoint hereby agrees that it and
its Licensees shall Indemnify Adimab, its Affiliates and its and their
directors, officers, agents and employees (collectively, “Adimab Indemnitees”)
from and against any and all Losses they may suffer as the result of Third-Party
Claims arising out of or relating to (a) any breach of a representation or
warranty made by Checkpoint under Article 7 (Representations and Warranties),
(b) Checkpoint’s research, testing, development, manufacture, use, sale,
distribution, licensing and/or commercialization of Program Antibodies and/or
Products (or Program-Benefited Antibodies or products incorporating them), (c)
Adimab’s use of any Checkpoint Materials, (d) the use by Checkpoint or its
Licensees of any Excluded Technology, and (e) contractual obligations of
Checkpoint and its Affiliates, except in each case to the extent of any Losses
(i) attributable to the negligence or intentional misconduct of any Adimab
Indemnitee, or (ii) arising out of any breach of a representation or warranty
made by Adimab in Article 7 (Representations and Warranties).

 

8.3          Indemnification Procedures. Each of the foregoing agreements to
Indemnify is conditioned on the relevant Adimab Indemnitees or Checkpoint
Indemnitees (i) providing reasonable assistance in the defense of such claim at
the indemnifying Party’s reasonable expense, and (ii) not compromising or
settling such Third-Party Claim without the indemnifying Party’s advance written
consent. If the Parties cannot agree as to the application of the foregoing
Sections 8.1 (Indemnification by Adimab) and 8.2 (Indemnification by
Checkpoint), each may conduct separate defenses of the Third-Party Claim, and
each Party reserves the right to claim indemnity from the other in accordance
with this Article 8 (Indemnification) upon the resolution of the underlying
Third-Party Claim.

 

8.4         Limitation of Liability. EXCEPT TO THE EXTENT SUCH PARTY MAY BE
REQUIRED TO INDEMNIFY THE OTHER PARTY UNDER THIS ARTICLE 8 (INDEMNIFICATION) OR
AS REGARDS A BREACH OF A PARTY’S RESPONSIBILITIES PURSUANT TO ARTICLE 6
(CONFIDENTIALITY; PUBLICITY), NEITHER PARTY NOR ITS RESPECTIVE AFFILIATES SHALL
BE LIABLE FOR ANY SPECIAL, INDIRECT, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE
DAMAGES HEREUNDER, WHETHER IN CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR
OTHERWISE.

 

 27 

 

 

article 9

 

TERM.

 

9.1         Term. The term of this Agreement shall commence on the Effective
Date and shall expire upon (a) in the event that no Option is exercised, the
conclusion of the last-to-expire Evaluation Term; or (b) in the event that an
Option is exercised, on a country-by-country and Product-by-Product basis on the
expiration of the last Royalty Term for a Product in the particular country, in
each case, unless earlier terminated by a Party as set forth below in this
Article 9 (Term).

 

9.2          Material Breach. Either Party may terminate this Agreement for the
material breach of this Agreement by the other Party, if such breach remains
uncured ninety (90) days following notice from the non-breaching Party to the
breaching Party specifying such breach.

 

9.3          Commitments Regarding Program-Benefited Antibodies. If Checkpoint
or any of its Licensees researches, develops, manufactures, or commercializes
any Program-Benefited Antibody, they shall pay fees to Adimab as provided in
Article 4 (Financial Terms), including the Option Fee, Milestone Payments and
Royalty Payments, as applicable, on the Program-Benefited Antibody as (or as if)
a Product under this Agreement. In the event that Checkpoint is unwilling or
unable to pay such fees to Adimab (because, for example, of the dissolution of
Checkpoint for bankruptcy or other reasons), then each Licensee shall make such
payments directly to Adimab. If this Agreement expires or terminates (other than
an expiration under Section 9.1 following an Option exercise after all
applicable Royalty Terms have expired), Checkpoint and its Licensees (a) shall
not research, develop or commercialize any Program-Benefited Antibody or Product
containing such an antibody except as a Product under this Agreement, (b) shall
not license or otherwise grant rights to any entity to do the foregoing, and (c)
shall not practice, license or assign to a Third Party, option to a Third Party
or covenant not to sue a Third Party with respect to Program Antibody Patents
(regardless of inventorship), Program-Benefited Antibodies, or products
containing them.

 

9.4         Survival in All Cases. Termination of this Agreement shall be
without prejudice to or limitation on any other remedies available to nor any
accrued obligations of either Party. In addition, Sections 2.3 (Reports;
Records), 2.4 (Use of Adimab Materials), 2.5 (Use of Checkpoint Materials), 2.6
(Certain Restrictions on the Use of Antibodies), 3.4 (No Implied Licenses), 3.5
(Covenant Not to Exceed License), 4.6 (Quarterly Payment Timings) through 4.14
(Late Payments) (with respect to payment obligations outstanding or having
accrued as the effective date of termination or expiration), 5.1 (Ownership and
Inventorship), 5.2 (Implementation), 5.4 (Program Patent Prosecution and
Maintenance), 5.6 (Cooperation of the Parties), and 7.3 (Disclaimer of
Warranties), and Articles 1 (Definitions), 6 (Confidentiality; Publicity), 8
(Indemnification), 9 (Term) and 10 (Miscellaneous) shall survive any expiration
or termination of this Agreement.

 

9.5         Return of Adimab Materials. Checkpoint shall either return to Adimab
or destroy all Adimab Materials (other than Adimab Materials relating to
Optioned Antibodies) Target upon expiration or termination of the Evaluation
Term without the Option being exercised, and all Adimab Materials on expiration
or termination of this Agreement.

 

 28 

 

 

9.6         Additional Effects of Termination. If Adimab terminates this
Agreement pursuant to Section 9.2 for Checkpoint’s uncured material breach, then
: (a) Checkpoint and its Affiliates would assign to Adimab all right, title and
interest in and to the Program Patents, Program Know-How, all data with respect
to Program-Benefited Antibodies, and all producing cell lines for
Program-Benefited Antibodies (the “Program Assets”); (b) Checkpoint and its
Affiliates would transfer such cell lines to Adimab (under conditions intended
to ensure their viability) along with all master batch records and SOPs for
production of such antibodies (the “Tangible Assets”); (c) Checkpoint and its
Affiliates would transfer all filings with regulatory authorities with respect
to Program-Benefited Antibodies to Adimab if Adimab so requests (the “Regulatory
Assets” and, together with the Program Assets and Tangible Assets, the
“Transferred Assets”); and (d) Adimab shall pay Checkpoint a royalty equal based
on the date of termination of this Agreement as set forth below.

 

Effective Date of Termination Royalty Rate     * *     * *     * *    

 

For purposes of this Section 9.6 (Additional Effects of Termination), Sections
4.5 (Royalties) through 4.14 (Late Payments), the definition of Net Sales and
all other defined terms (including their respective definitions) in such
Sections shall apply mutatis mutandis to the Adimab’s obligations to pay
royalties under this Section 9.6 and each reference in each such Section (and
any related definitions) to (i) Adimab shall be deemed to be a reference to
Checkpoint, (ii) Checkpoint shall be deemed to be a reference to Adimab and
(iii) a Licensee shall be deemed to be a reference to a licensee or sublicensee
of Adimab or any of its Affiliates with respect to the Product. Any license of
any Transferred Assets shall be made solely pursuant to written agreements
(“License Agreements”) that are consistent with all relevant terms and
conditions of this Agreement and to Licensees who explicitly agree in writing to
comply with all applicable terms of this Agreement. Adimab shall remain
responsible for all payments and other performance obligations due under this
Section 9.6 (Additional Effects of Termination), notwithstanding any license
that it may grant. Adimab shall not (i) assign or transfer the Transferred
Assets (in whole or in part) to any third party unless (a) such transfer or
assignment is pursuant to a binding written agreement pursuant to which such
third party to be bound by the terms of this Section 9.6 (Additional Effects of
Termination)and (b) such agreement provides that Checkpoint is a third party
beneficiary thereof for the purposes of enforcing its rights under this Section
9.6 and (ii) take any action avoid the payment obligations under this Section
9.6 (Additional Effects of Termination) or to circumvent or frustrate the
purposes of this Section 9.6 (Additional Effects of Termination). Checkpoint
shall not (i) assign or transfer the Program-Benefited Antibodies or Products
(in whole or in part) to any third party unless (a) such transfer or assignment
is pursuant to a binding written agreement pursuant to which such third party to
be bound by the terms of Article 4 (Financial Terms) and (b) such agreement
provides that Adimab is a third party beneficiary thereof for the purposes of
enforcing its rights under Article 4 (Financial Terms) and (ii) take any action
avoid the payment obligations under this Agreement or to circumvent or frustrate
the purposes of Article 4 (Financial Terms).

 



 



*Confidential material redacted and filed separately with the Commission.

 

 29 

 

 

9.7         Survival of Sublicenses. Notwithstanding any provision herein to the
contrary, in the event (a) Checkpoint has entered into any Sublicense Agreements
consistent with the terms of this Agreement, (b) this Agreement is terminated,
and (c) such Sublicense Agreements are in effect at the time of such
termination, such Sublicense Agreement will survive such termination, with
Adimab as the Licensee’s direct licensor solely with respect to rights
sublicensed pursuant to this Agreement, provided that the Licensee pays all
amounts due hereunder with respect to its exercise of rights regarding Optioned
Antibodies.

 

article 10

 

MISCELLANEOUS.

 

10.1       Independent Contractors. The Parties shall perform their obligations
under this Agreement as independent contractors. Nothing contained in this
Agreement shall be construed to be inconsistent with such relationship or
status. This Agreement and the Parties’ relationship in connection with it shall
not constitute, create or in any way be interpreted as a joint venture,
fiduciary relationship, partnership or agency of any kind.

 

10.2       Dispute Resolution.

 

(a)          Initial Dispute Resolution. Either Party may refer any dispute in
connection with this Agreement (“Dispute”) not resolved by discussion of the
BD/Contract Liaisons to senior executives of the Parties (for Adimab, its CEO or
his designee and for Checkpoint, its CEO or his designee) for good-faith
discussions over a period of not less than sixty (60) days (the “Senior
Executives Discussions”). Each Party will make its executives reasonably
available for such discussions.

 

(b)          Disputes Not Resolved Between the Parties. If the Parties are
unable to resolve the dispute through the Senior Executives Discussions within
such sixty (60) days, then either Party may, as the sole and exclusive means for
resolving disputes under this Agreement, proceed to demand confidential
arbitration by written notice to the other Party and making a filing with the
AAA in accordance with Section 10.2(c) (Arbitration). For clarity, each Party
hereby acknowledges that both the fact of and nature of a dispute is the
Confidential Information of both Parties, and any disclosure of the fact of or
the nature of such a dispute would be highly damaging to the non-disclosing
Party.

 

(c)          Arbitration.

 

(i)       Any Dispute referred for arbitration shall be finally resolved by
binding arbitration in accordance with the most applicable rules of the American
Arbitration Association (“AAA”) and judgment on the arbitration award may be
entered in any court having jurisdiction.

 

(ii)       The arbitration shall be conducted by a panel of three (3) people
experienced in the business of biopharmaceuticals. If the issues in dispute
involve scientific, technical or commercial matters, then any arbitrator chosen
under this Agreement shall have educational training and/or industry experience
sufficient to demonstrate a reasonable level of relevant scientific, technical
and commercial knowledge as applied to the pharmaceutical industry. If the
issues in dispute involve patent matters, then at least one (1) of the
arbitrators shall be a licensed patent attorney or otherwise knowledgeable about
patent law matters. Within thirty (30) days after a Party demands arbitration,
each Party shall select one person to act as arbitrator, and the two
Party-selected arbitrators shall select a third arbitrator within thirty (30)
days after their own appointment. If the arbitrators selected by the Parties are
unable or fail to agree upon the third arbitrator, then the third arbitrator
shall be appointed by the AAA. The place of arbitration shall be New York, NY.
All proceedings and communications as part of the arbitration shall be in
English. Following selection of the third arbitrator, the arbitrators shall
complete the arbitration proceedings and render an award within six (6) months
after the last arbitrator is appointed.

 

 30 

 

 

(iii)       Each Party shall bear its own costs and expenses and attorneys’ fees
and an equal share of the arbitrators’ fees and any administrative fees or
arbitration, unless in each case the arbitrators agree otherwise, which they are
hereby empowered, authorized and instructed to do if they determine that to be
fair and appropriate.

 

(iv)       Except to the extent necessary to confirm an award or as may be
required by law, regulation, or the requirement of any exchange on which a
Party’s shares are traded, neither Party shall disclose the existence, content
or results of an arbitration under this Agreement without the prior written
consent of the other Party.

 

(v)       In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the subject matter of
the Dispute would be barred by the applicable statute of limitations under New
York law.

 

10.3       Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, excluding its conflicts of
laws principles.

 

10.4       Entire Agreement. This Agreement (including its Exhibits) set forth
all the covenants, promises, agreements, warranties, representations, conditions
and understandings between the Parties with respect to the subject matter hereof
and supersedes and terminates all prior agreements and understandings between
the Parties with respect to such subject matter. No subsequent alteration,
amendment, change or addition to this Agreement shall be binding upon the
Parties unless reduced to writing and signed by the respective authorized
officers of the Parties.

 

10.5       Assignment. Neither Party may assign in whole or in part this
Agreement without the advance written consent of the other Party, except as set
forth in the following sentence. Either Party may assign this Agreement in its
entirety to an Affiliate at any time or to a successor to all or substantially
all of its stock or assets to which this Agreement relates in connection with
its merger with, or the sale of all or substantially all of its stock or assets
to which this Agreement relates to, another entity, regardless of the form of
the transaction. In addition, Adimab may assign this Agreement or any of its
rights under this Agreement, in connection with the sale of, monetization of,
transfer of, or obtaining financing on the basis of the payments due to Adimab
under this Agreement or debt or project financing in connection with this
Agreement; provided, however, that in such case Adimab shall remain liable for
the performance of all of its assignee’s obligations hereunder as if Adimab has
not assign this Agreement. This Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective successors and permitted
assigns. Notwithstanding the foregoing, Adimab may not assign or otherwise
transfer (by operation of law or otherwise) this Agreement if the assignee does
not assume all of Adimab’s obligations under this Agreement or Adimab does not
remain bound to perform all obligations that are not assigned to the assignee.
Any assignment of this Agreement not made in accordance with this Agreement is
prohibited hereunder and shall be null and void.

 

 31 

 

 

10.6       Severability. If one or more of the provisions in this Agreement are
deemed unenforceable by law, then such provision shall be deemed stricken from
this Agreement and the remaining provisions shall continue in full force and
effect.

 

10.7       Force Majeure. Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by a Force Majeure and the nonperforming Party promptly provides
notice of the prevention to the other Party. Such excuse shall be continued so
long as the condition constituting Force Majeure continues and the nonperforming
Party takes reasonable efforts to remove the condition, but no longer than six
(6) months. For purposes of this Agreement,

 

10.8       Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement and
shall be deemed to have been sufficiently given for all purposes if mailed by
first class certified or registered mail, postage prepaid, delivered by express
delivery service or personally delivered. Unless otherwise specified in writing,
the mailing addresses of the Parties shall be as described below.

 

If to Adimab:

 

Adimab, LLC

7 Lucent Drive

Lebanon, NH 03766

Attention: General Counsel

 

with a required copy to:

 

Attention: Head, Business Development at the same address.

 

In the case of Checkpoint:

 

Checkpoint Therapeutics, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: CEO

 

10.9       Construction. This Agreement has been prepared jointly and shall not
be strictly construed against either Party. Ambiguities, if any, in this
Agreement shall not be construed against any Party, irrespective of which Party
may be deemed to have authored the ambiguous provision.

 

10.10      Headings. The headings for each article and section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on, nor to be used to interpret, the meaning of the language
contained in the particular article or section.

 

10.11      No Waiver. Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the subsequent enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time executed by an
authorized officer of the waiving Party.

 

 32 

 

 

10.12     Performance by Affiliates. A Party may perform some or all of its
obligations under this Agreement through Affiliate(s) or may exercise some or
all of its rights under this Agreement through Affiliates. However, each Party
shall remain responsible and be guarantor of the performance by its Affiliates
and shall cause its Affiliates to comply with the provisions of this Agreement
in connection with such performance as if such Party were performing such
obligations itself, and references to a Party in this Agreement shall be deemed
to also reference such Affiliate. In particular and without limitation, all
Affiliates of a Party that receive Confidential Information of the other Party
pursuant to this Agreement shall be governed and bound by all obligations set
forth in Article 6 (Confidentiality; Publicity), and shall (to avoid doubt) be
subject to the intellectual property assignment and other intellectual property
provisions of Article 5 (Intellectual Property) as if they were the original
Party to this Agreement (and be deemed included in the actual Party to this
Agreement for purposes of all intellectual property-related definitions). A
Party and its Affiliates shall be jointly and severally liable for their
performance under this Agreement.

 

10.13     Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed to be an original, and which
collectively shall be deemed to be one and the same instrument. In addition,
signatures may be exchanged by facsimile or PDF.

 

[Remainder of Page Left Intentionally Blank; Signature Page Follows]

 

 33 

 

 

In Witness Whereof, the Parties have by duly authorized persons executed this
Agreement as of the Effective Date.

 

Checkpoint Therapeutics, Inc.:   Adimab, LLC:           By: /s/ James F.
Oliviero   By: /s/ Tillman U. Gerngross           Title: CEO   Title: CEO      
    Date: 1/22/2019   Date: 1/22/2019

 

 34 

